NOTE: This disposition is nonprecedential

United States Court of Appeals
for the Federal Circuit

ORGANIC SEED GROWERS AND TRADE
ASSOCIATION, ORGANIC CROP IMPROVEMENT
ASSOCIATION INTERNATIONAL, INC., THE
CORNUCOPIA INSTITUTE, DEMETER
ASSOCIATION, INC., CENTER FOR FOOD SAFETY,
BEYOND PESTICIDES, NAVDANYA
INTERNATIONAL, MAINE ORGANIC FARMERS
AND GARDENERS ASSOCIATION, NORTHEAST
ORGANIC FARMING ASSOCIATION OF_NEW
YORK, NORTHEAST ORGANIC FARMING
ASSOCIATION/MASSACHUSET'I`S CHAPTER, INC.,
NORTHEAST ORGANIC FARMING ASSOCIATION
OF NEW HAMPSHIRE, NORTHEAST ORGANIC
FARMING ASSOCIATION OF RHODE ISLAND,
CT NOFA, NORTHEAST ORGANIC FARMING
ASSOCIATION OF VERMONT, RURAL VERMONT,
OHIO ECOLOGICAL FOOD & FARM
ASSOCIATION, FLORIDA CERTIFIED ORGANIC
GROWERS AND CONSUMERS INC., SOUTHEAST
IOWA ORGANIC ASSOCIATION, MENDOCINO
ORGANIC NETWORK, NORTHEAST ORGANIC
DAIRY PRODUCERS ALLIANCE, MIDWEST
ORGANIC DAIRY PRODUCERS ALLIANCE,
WESTERN ORGANIC DAIRY PRODUCERS
ALLIANCE, CANADIAN ORGANIC GROWERS,
PEACE RIVER ORGANIC PRODUCERS
ASSOCIATION,

 

ORGANIC SEED V. MONSANTO 2

FAMILY FARMER SEED COOPERATIVE,
SUSTAINABLE LIVING SYSTEMS, GLOBAL
ORGANIC ALLIANCE, FOOD DEMOCRACY NOW!,
FARM-TO-CONSUMER LEGAL DEFENSE FUND,
WESTON A. PRICE FOUNDATION, MICHAEL
FIELDS AGRICULTURAL INSTITUTE, FEDCO
SEEDS INC., ADAPTIV'E SEEDS, LLC, SOW TRUE
SEED, SOUTHERN EXPOSURE SEED EXCHANGE,
MUMM'S SPROUTING SEEDS, BAKER CREEK
HEIRLOOM SEED CO., LLC, COMSTOCK, FERRE
& CO., LLC, SEEDKEEPERS, LLC, SISKIYOU
SEEDS, COUNTRYSIDE ORGANICS, WILD
GARDEN SEED, CUATRO PUERTAS, SEED WE
NEED, ALBA RANCH, VVILD PLUM FARM,
GRATITUDE GARDENS, RICHARD EVERETT "
FARM, LLC, PHILADELPHIA COMMUNITY FARM,
INC, GENESIS FARM, CHISPAS FARMS LLC,
MIDHEAVEN FARMS, KOSKAN FARMS,
CALIFORNIA CLOVERLEAF FARMS,
NORTH OUTBACK FARM, TAYLOR FARMS, INC.,
RON GARGASZ ORGANIC FARMS, ABUNDANT
ACRES, T & D WILLEY FARMS, FULL MOON
FARM, INC., COMMON GOOD FARM, LLC,
AMERICAN BUFFALO COMPANY, RADIANCE
DAIRY, QUINELLA RANCH, NATURE’S WAY FARM
LTD., LEVKE AND PETER EGGERS FARM,
FREY VINEYARDS, LTD., BRYCE STEPHENS,
CHUCK NOBLE, LARHEA PEPPER, PAUL
ROMERO, BRIAN WICKERT, BRUCE DRINKMAN,
MURRAY BAST, AND DONALD WRIGHT
PATTERSON, JR.,
Plaintiffs-Appellants,

AND

OCIA RESEARCH AND EDUCATION INC.,
NORTHERN PLAINS SUSTAINABLE
AGRICULTURE SOCIETY, MANITOBA ORGANIC

3 ORGANIC SEED V. MONSANTO

ALLIANCE, UNION PAYSANNE, FAMILY FARM
DEFENDERS INC., INTERLAKE FORAGE SEEDS
LTD., KIRSCHENMANN FAMILY FARMS INC., AND
JARDIN DEL ALMA,

Plaintiffs.

V.

MONSANTO COMPANY
AND MONSANTO TECHNOLOGY LLC,
Defendants-Appellees.

2012-1298

Appeal from the United States District C0urt for the
Southern District of New York in case no. 11-CV-2163,
Judge Naomi Reice Buchwald. .

ON MOTION

ORDER

The parties jointly move for an extension of time, un-
til July 5, 2012, for Plaintiffs-Appellants to file their
initial brief and for an extension of time, until September
13, 2012, for the Defendants-Appellees to file their re-

sponse brief.
Upon consideration thereof,
IT Is ORDERED THAT:
The motion is granted

oReAi\nc SEED v. moNsAN'ro 4
FOR THE C0URT

MAY 2 2 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
ccc Seth P. Waxman, Esq.
Daniel B. Ravicher, Esq.
323 u.s.couni:i)'i='§.'r?rmwl=on
THE FEDEHAI. CIRCU|T
HAY 22 2012
JAN HUHBALY

CLERK __